Citation Nr: 0810085	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-28 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for a lung condition, 
to include asbestosis.

2.  Entitlement to service connection for mononeuropathy 
multiplex, claimed as nerve damage to the arms, hands, and 
feet.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 28, 1961 to 
December 12, 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).   


FINDINGS OF FACT

1.  The veteran was exposed to asbestos during service.  

2.  The veteran served in the Republic of Vietnam from 
October 1966 to September 1967.  He is presumed to have been 
exposed to herbicides. 

3.  The veteran does not have a lung condition, including 
asbestosis, that is related to any event of his military 
service.

4.  The veteran does not have mononeuropathy multiplex that 
is related to any event of his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a lung condition, including 
asbestosis, that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  The veteran's mononeuropathy multiplex is not the result 
of disease or injury incurred in or aggravated during active 
military service; it may not be presumed to have been 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of a 
lung disorder and service connection of mononeuropathy 
multiplex.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

I.  The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in three letters from 
the RO each dated December 18, 2002.  The letters advised the 
veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in these letters that 
VA would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letters specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  Finally, the veteran received letters which 
provided specifically tailored information concerning 
establishing entitlement to service connection of a condition 
due to herbicide exposure and a separate narrowing tailored 
letter advising the veteran of the information needed to 
allow VA to verify his claimed asbestos exposure.  

In the December 2002 letters, the veteran was specifically 
advised to provide VA with any other evidence or information 
that could support his claim.  He was given examples of 
evidence which was required and types of documents or 
statements which could support his claim.  Further, the 
veteran was provided with instructions on submitting 
additional information and evidence to VA.  This request 
complies with the "give us everything you've got" 
requirements of 38 C.F.R. 
§ 3.159(b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  Similar requests were made in an August 
2007 VCAA letters. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, element (1), veteran status, is not at issue. 
With respect to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service, the 
veteran received specific notice as to both elements in the 
December 2002 VCAA letter.  Regarding elements (4) and (5), 
degree of disability and effective date, the veteran received 
specific notice as to both in an August 2007  letter.  In 
response to that letter, the veteran notified VA that he had 
no further evidence to submit.  Any lack of knowledge as to 
those elements prior to the initial adjudication of the 
veteran's claims is rendered moot by the RO's denial of those 
claims.  In other words, any lack advisement as to those two 
elements is meaningless, because disability ratings and 
effective dates were not assigned.  Because as discussed 
below the Board is denying the veteran's claims, elements (4) 
and (5) remain moot.

The veteran's representative has not alleged that the veteran 
has received inadequate VCAA notice.  The veteran is 
obviously aware of what is required of him and of VA and has 
submitted a variety of argument and evidence in support of 
his claims.  Because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran).

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment, VA treatment, and records from the Social Security 
Administration.  He was afforded a VA examination relating to 
his claim of service connection for a lung condition during 
October 2005.  The private treatment records relating to the 
veteran's neuropathy disorders included in the Social 
Security Administration records were sufficient for rendering 
a decision on the claim of service connection for 
mononeuropathy multiplex.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.



II.  The Merits of the Veteran's Claims

A.  Lung Condition 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran contends that he has asbestosis that was caused 
by his having been exposed to asbestos from brake assemblies 
while serving as a track vehicle mechanic in service for nine 
years.  His discharge record (DD 214) confirms that his 
military occupational specialty was that of a track vehicle 
mechanic.  In a December 2002 statement in support of his 
claim, the veteran said that he was told in October 1991 that 
he had some permanent lung damage; that he did not know if it 
was asbestos, but that the suggestion was there.  In his 
December 2003 notice of disagreement, he said that, as a 
mechanic for 9 years in service, he was heavily exposed to 
asbestos brake shoes.  He also stated that he had had no 
treatment, but that he wanted VA to check his lungs.  

The record shows that during October 1991 the veteran was 
examined at Salinas Valley Memorial Hospital for possible 
cardiopulmonary disease and pulmonary embolism.  At that time 
a radiographic perfusion study of the veteran's lungs showed 
a low probability for pulmonary embolism, and very small 
perfusion defects and air trapping which suggested some 
degree of obstructive pulmonary disease.  The veteran's SMRs, 
including the report of his separation examination, show no 
complaints, diagnosis, or treatment related to any 
respiratory ailment.  

A VA examiner in October 2005 noted that the veteran had not 
sought treatment for any respiratory ailment since 1991.  His 
only medications consisted of multivitamins.  While he 
complained of shortness of breath during and since service, 
he reported that he could walk less than one mile; climb one 
to two flights of stairs with no difficulty, and he was able 
to perform his daily activities without assistance.  The 
veteran also reported that he had smoked one pack per day for 
thirty years, but he cut back to two cigarettes per day in 
2000.  A chest x-ray showed no active pulmonary disease.  A 
computed tomographic (CT) study of the chest showed bullious 
emphysema; focal pleural thickening at the right lung base 
associated with soft tissue density which could represent 
scarring, pleural thickening or a small pulmonary nodule; and 
atherosclerosis.  A follow-up study was recommended in six to 
eight months.  The examiner diagnosed the veteran with 
emphysema which was less likely than not related to the 
veteran's exposure to asbestos in service.  She further 
opined that her findings were more likely than not related to 
the veteran's history of smoking.

Common materials that may contain asbestos include steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV.ii.2.C.9.a (December 13, 2005).  
The manufacture and servicing of friction products containing 
asbestos, such as clutch facings and brake linings, have been 
shown, among others, to be occupations involving exposure to 
asbestos.  M21-1MR, Part IV.ii.2.C.9.f.  

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.

The clinical diagnosis of asbestosis requires both (1) a 
history of exposure to asbestos and (2) radiographic evidence 
of parenchymal lung disease.  M21-1MR, Part IV.ii.1.H.29 
(December 13, 2005).  Here, while there is a history of 
possible exposure to asbestos, there is no evidence of 
parenchymal lung disease.

If the brakes on the track vehicles on which the veteran 
worked while in service contained asbestos, which is not 
shown in the record, it is possible that he came into contact 
with asbestos while working on as a track vehicle mechanic 
while in service.  However, even if it could be shown that 
the brakes in question contained asbestos, the degree to 
which he was exposed would be impossible to determine.  There 
is no way to accurately determine the frequency or degree of 
contact with brake components, let alone any asbestos that 
may have been contained therein.  Taking all of this into 
account, and even if exposure to an asbestosis-causing level 
is conceded, the evidence does not show that the veteran has 
been diagnosed with asbestosis.  The veteran himself in his 
December 2002 statement only said that he suspected that 
exposure to asbestos had caused his problem.  He has 
presented no medical evidence that he has ever been diagnosed 
with asbestosis, and he has not sought treatment for any 
respiratory ailment since October 1991.
 
There is nothing of record showing that the veteran has 
parenchymal lung disease. The veteran's current respiratory- 
related diagnosis is only emphysema, which the VA examiner 
opined was not likely related to his service, and was more 
likely related to his history of smoking.

In sum, there is no objective evidence that the veteran has 
asbestosis.  There is only the veteran's own belief that he 
has asbestosis that was caused by exposure to asbestos while 
in service.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis or etiology of his 
disability. Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) (2007). Consequently, the veteran's own 
assertions as to the nature and etiology of his respiratory 
disability have no probative value.

The Board also notes that the veteran's representative, in 
his February 2008 brief, also contended that the veteran's 
lung condition is related to exposure to Agent Orange in 
service while in Vietnam, and that service connection on a 
presumptive basis should be considered.  However, a review of 
the veteran's statements on this point do not show that he 
has advanced this theory.  Further, the RO has never 
adjudicated the veteran's claims on these bases.  Where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

In this case, the Board finds that there is no prejudice in 
considering the representative's newly asserted theory of 
entitlement.  As discussed in detail above, the veteran has 
been advised of the evidence necessary to make out a 
successful claim of entitlement to service connection 
including as specifically pertaining to a claim based on 
asbestos or herbicide exposure.  Concerning herbicide 
exposure the veteran's exposure to herbicide has been 
presumed.  However, he has not been diagnosed with a 
condition that is presumed to be related to herbicide 
exposure.  See 38 C.F.R. § 3.309 (e).  Additionally, as set 
out in detail above, the medical evidence of record has 
indicated that to the extent the veteran suffers from lung 
disease, this condition is related to tobacco use and not any 
event in service.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim. The 
veteran does not have asbestosis or any other respiratory 
disease that is traceable to active military service.

B.  Mononeuropathy Multiplex

The veteran contends that he is disabled from nerve damage 
due to exposure to Agent Orange when he served in Vietnam.  
Review of the veteran's private medical records reveals that 
the problem started in about May 1991 when the fingers on his 
left hand began to get numb.  In July 1991 the veteran 
started to feel pain in his right hand.  He underwent a 
carpal tunnel release, but the symptoms continued to progress 
to where he developed increasing weakness in the right 
greater than the left hand.  A February 1992 electromagnetic 
nerve conduction (EMG) study suggested multiple sensory motor 
axonal neuropathies.  In August 1996 Dr. S.A., a Social 
Security medical examiner, noted that the veteran had a five 
year history of weakness, atrophy and numbness involving 
primarily his right greater than the left upper extremities.  
He opined that it did appear that the veteran had mono-
neuritis multiplex.  The veteran had not work since 1991 
because of this disability of the nervous system.  No cause 
has been identified for the veteran's nerve disorder.   

As noted above, generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza, 
supra.

Authority for the presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
is found at 38 U.S.C.A. § 1116 (West 2002 & Supp.2007).  
Regulations implementing the statute, establishing the 
circumstances of exposure, and the diseases linked to such 
exposure are found at 38 C.F.R §§ 3.307(a)(6), 3.309(e) 
(2007).  The term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The regulations include acute and subacute 
peripheral neuropathy.  To warrant service connection on a 
presumptive basis, acute and subacute peripheral neuropathy 
must become manifest to a compensable level within a year 
after the last date on which the veteran was exposed to an 
herbicide agent. 38 C.F.R. § 3.307(a)(6)(ii).  Acute and 
subacute peripheral neuropathy means a transient peripheral 
neuropathy that appears within weeks or months of exposure 
and resolves within two years of the date of onset.  
38 C.F.R. §  3.309(e), Note 2.

Here, the veteran's SMRs show no complaints, diagnosis, or 
treatment related to any nerve disorder, nor is there any 
evidence of complaints, diagnosis or treatment for any nerve 
disorder within one year after the veteran returned from 
Vietnam in September 1967.  He was not separated from service 
until December 1969, and his separation examination does not 
show any complaint, diagnosis, or treatment for a nerve 
disorder.  Therefore, there is no evidence on which to base a 
finding of direct service connection.

The significant determining fact in this case is that the 
veteran's neuropathic disorder did not manifest itself until 
1991, many years after service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  The Board further notes 
that presumptive service connection is only for acute and 
subacute neuropathy that becomes manifest to a compensable 
level within a year after the last date on which the veteran 
was exposed to an herbicide agent (one year from September 
1967 when he returned from Vietnam).  Therefore, the 
veteran's claim of service connection must fail, both on a 
direct and a presumptive basis.  Additionally, to the extent 
that the various medical records contained within the file 
refer to a cause for the veteran's neuropathic disorder, none 
of those records attribute the disorder to any event in 
service.  

In his December 2003 notice of disagreement, the veteran 
contended that he was exposed to Agent Orange during his tour 
of duty in Vietnam, and that it lay dormant in his system for 
years until he was diagnosed with carpal tunnel syndrome in 
1991, and started destroying his nerves.  Although the 
veteran believes that his difficulties with his neuropathic 
disorders can be attributed to exposure to herbicides in 
service, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).

As with the veteran's claim of entitlement to service 
connection of a lung condition, in the February 2008 brief 
the veteran's representative advanced an alternate theory of 
causation for the claimed neurological disorder, 
specifically, that the disorder has been incurred secondary 
to the documented asbestos exposure.  For the reasons set out 
above, the Board has determined that there is no prejudice to 
the veteran for it to consider the representative's newly 
advanced theory.  See Bernard, supra.  

Also as noted above, the veteran's exposure to asbestos has 
been established.  However, the medical evidence of record 
does not relate the veteran's neurological disability to 
asbestos exposure.  The  only evidence of record which seeks 
to establish this connection are the contentions of the 
veteran's representative in the February 2008 brief.  The lay 
conclusions offered by the representative are not a competent 
source of medical evidence on that point.  See Espiritu, 
supra.  Accordingly, the evidence of record does not indicate 
that the veteran's neurological disorder is related to 
asbestos exposure.     

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's mononeuropathy multiplex is not traceable to his 
active military service.


ORDER

Service connection for a lung condition, to include 
asbestosis, is denied.

Service connection for mononeuropathy multiplex, claimed as 
nerve damage to the arms, hands, and feet, is denied.




____________________________________________
K.M.MORGAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


